Exhibit 10.5

BELLICUM PHARMACEUTICALS, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY


Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of or consultant to Bellicum Pharmaceuticals, Inc. (“Bellicum”) or
any of its subsidiaries (each such member, an “Eligible Director”) will receive
the compensation described in this Non-Employee Director Compensation Policy for
his or her Board service on and following the date of the underwriting agreement
between Bellicum and the underwriters managing the initial public offering of
the common stock of Bellicum (the “Common Stock”), pursuant to which the Common
Stock is priced in such initial public offering (the “Effective Date”). This
policy is effective as of the Effective Date and may be amended at any time in
the sole discretion of the Board or the Compensation Committee of the Board.


Annual Cash Compensation


The annual cash compensation amount set forth below is payable in equal
quarterly installments, payable in arrears on the last day of each fiscal
quarter in which the service occurred. If an Eligible Director joins the Board
or a committee of the Board at a time other than effective as of the first day
of a fiscal quarter, each annual retainer set forth below will be pro-rated
based on days served in the applicable fiscal year, with the pro-rated amount
paid for the first fiscal quarter in which the Eligible Director provides the
service, and regular full quarterly payments thereafter. All annual cash fees
are vested upon payment.


1.
Annual Board Service Retainer:

a.    All Eligible Directors: $35,000
b.
Chairman of the Board Service Retainer (in addition to Eligible Director Service
Retainer): $25,000

c.
Lead Independent Director Service Retainer (in addition to Eligible Director
Service Retainer): $15,000



2.    Annual Committee Member Service Retainer:
a.    Member of the Audit Committee: $7,500
b.    Member of the Compensation Committee: $5,000
c.    Member of the Nominating & Governance Committee: $3,500


3.
Annual Committee Chair Service Retainer (in addition to Committee Member Service
Retainer):

a.    Chairman of the Audit Committee: $7,500
b.    Chairman of the Compensation Committee: $5,000
c.    Chairman of the Nominating & Governance Committee: $4,000


Equity Compensation


The equity compensation set forth below will be granted under the Bellicum, Inc.
2014 Equity Incentive Plan (the “Plan”), subject to the Bellicum stockholders’
approval of the Plan. All stock options granted under this policy will be
nonstatutory stock options, with an exercise price per share equal to 100% of
the Fair Market Value (as defined in the Plan) of the underlying Common Stock on
the date of grant, and a term of ten years from the date of grant (subject to
earlier termination in connection with a termination of service as provided in
the Plan, provided that upon a termination of service other than for death,
disability or cause, the post-termination exercise period will be 12 months from
the date of termination).


1.    Initial Grant: On the date of the Eligible Director’s initial election to
the Board, for each Eligible Director who is first elected to the Board
following the Effective Date (or, if such date is not a market trading day, the
first market trading day thereafter), the Eligible Director will be
automatically, and without further action by the Board or Compensation Committee
of the Board, granted a stock option for 20,000 shares (the “Initial Grant”).
The shares subject to each Initial Grant will vest in equal monthly installments
over a three year period such that the option is fully vested on the third
anniversary of the date of grant, subject to the Eligible Director’s Continuous
Service (as defined in the Plan) through each such vesting date and will vest in
full upon a Change in Control (as defined in the Plan).


2.    Annual Grant: On the date of each Bellicum annual stockholder meeting held
after the Effective Date, for each Eligible Director who continues to serve as a
non-employee member of the Board (or who is first elected to the Board at such
annual stockholder meeting), the Eligible Director will be automatically, and
without further action by the Board or Compensation Committee of the Board,
granted a stock option for 10,000 shares (the “Annual Grant”). In addition, each
Eligible Director who is first elected to the Board following the Effective Date
and other than at an annual stockholder meeting will be automatically, and
without further action by the Board or Compensation Committee of the Board,
granted an Annual Grant, pro rated for the number of months remaining until the
next annual stockholder meeting. The shares subject to the Annual Grant will
vest in equal monthly installments until Bellicum’s next annual stockholder
meeting, so that each Annual Grant is fully vested on the date of Bellicum’s
next annual stockholder meeting, subject to the Eligible Director’s Continuous
Service (as defined in the Plan) through such vesting date and will vest in full
upon a Change in Control (as defined in the Plan).

1.
 
 